The plaintiff in error, hereinafter called defendant, was convicted in the district court of Oklahoma county on a charge of burglary in the second degree, and his punishment fixed at three years in the state penitentiary.
The record discloses that at the time charged defendant and one McAlpine burglarized a store building belonging to B.W. Taylor in the town of Choctaw. The evidence amply sustains the verdict and judgment. The judgment was entered in December, 1926, and the appeal was lodged in this court in June, 1927. No briefs in support of the appeal have been filed, and no appearance for oral argument was made at the time the case was submitted. No jurisdictional or fundamental error is apparent.
The case is affirmed.